LARRY D. VAUGHT, Chief Judge, dissenting. |l7The complaint in this contract action was filed by Twin Springs Group against Karibuni, Ltd. and Gary Mello. It alleged that an agreement was entered into by the parties on June 11, 2008, as evidenced by attached purchase orders to that effect. The complaint further alleged that the terms of the contract provided that Kari-buni would pay $43,750 and Twin Springs Group would provide chicken when the “private label bag” was approved, which was accomplished on June 16, 2008. Karibuni and Mello filed a motion to dismiss for lack of personal jurisdiction and attached an affidavit of Mello confirming that the purchase orders evidencing the contract were executed on June 11, 2008, and that subsequently he traveled to Arkansas on June 16, 2008, to meet with Twin Springs Group’s representative, Luis Martinez. Twin Springs Group filed a response to the motion to dismiss and attached an affidavit of Martinez, wherein he stated that the agreement was reached, through purchase orders, on June 11, and that negotiations were completed by email. Martinez’s affidavit also stated that the “private label bag” was approved at the June 16 meeting in Arkansas. At the hearing on the motion to dismiss, the trial court had before it the pleadings, motion, response, and affidavits. Before proceeding with arguments, the trial court asked the attorneys if they had any further evidence to present. Both sides said they did not. During arguments, Twin Springs Group’s attorney referred to his client’s affidavit and suggested that the court would be ruling on summary judgment. After hearing the arguments, the trial court granted the motion to dismiss, ruling that the contract was executed on June 11, 2008, |18through the mail or by electronic means, and that there were insufficient contacts with Arkansas to provide personal jurisdiction over Karibuni and Mello. After the trial court announced its ruling, Twin Springs Group’s counsel stated that he wanted to put on testimony from his client that the contract was not signed until the June 16, 2008 meeting in Arkansas. The trial court stated, “[i]f every time somebody lost they said, wait a minute, I want to put some more evidence on, that’s just not how it works.” The trial court said the evidence was closed, and the ruling stood. Appellant filed a motion for reconsideration, which was denied by the trial court. In its order denying the motion for reconsideration, the court made factual findings based on the pleadings, affidavits, and exhibits, acknowledging that both parties declined when asked to present additional testimony. The factual findings were appropriately made only on the issue of personal jurisdiction. It was not a ruling on the merits of the complaint — the merits of the contract case were not addressed. Therefore, a remand for a trial on the issue of personal jurisdiction is not appropriate. Our supreme court, in Ganey v. Kawasaki Motors Corp., U.S.A., 366 Ark. 238, 234 S.W.3d 838 (2006), affirmed a trial court’s dismissal of a suit for products liability because of lack of personal jurisdiction. In that case, as in this one, the defendants filed a motion to dismiss, but the court considered affidavits. Our supreme court held that the motion to dismiss was converted to one for summary-judgment and stated that it would apply a summary-judgment standard of review. Ganey, 366 Ark. at 245, 284 S.W.3d at 842. However, in |13upholding the trial court, the supreme court examined the evidence, including facts that were used by the trial court, and held that there were insufficient contacts with Arkansas to confer personal jurisdiction. Id. at 247-49, 234 S.W.3d at 844-45. In Moran v. Bombardier Credit, Inc., 39 Ark. App. 122, 839 S.W.2d 538 (1992), our court reversed a trial court’s finding of personal jurisdiction. In that case the appellants filed a motion to dismiss. The trial court ruled in a letter opinion, with factual findings, that jurisdiction existed and subsequently granted summary judgment on the merits to the appellees. Our court reversed, not by finding that issues of fact were left to be decided, but that the trial court got the facts wrong on the issue of personal jurisdiction. Moran, 39 Ark. App. at 129-30, 839 S.W.2d at 542-43. Moran set forth the five factors that must be considered in deciding whether minimum contacts exist to impose personal jurisdiction: (1) the nature and quality of the contacts with the forum state; (2) the quantity of the contacts with the forum state; (3) the relation of the cause of action to the contacts; (4) the interest of the forum state in providing a forum for its residents; and (5) the convenience of the parties. Moran, 39 Ark. App. at 125, 839 S.W.2d at 540. It further reiterated that whether the “minimum contacts” requirement has been satisfied is a question of fact, and each question of jurisdiction must be decided on a case-by-case basis. Id., 839 S.W.2d at 540 (citing Jagitsch v. Commander Aviation Corp., 9 Ark. App. 159, 163, 655 S.W.2d 468, 470 (1983); Capps v. Roll Service, Inc., 31 Ark. App. 48, 53, 787 S.W.2d 694, 697 (1990)). boThe case at bar is not a standard summary-judgment case. Moran, and the cases cited therein, more clearly set forth the standard to follow in these mixed law and fact situations involving personal jurisdiction. Whether styled a dismissal or a summary judgment, the ultimate question of jurisdiction must be analyzed factually on a case-by-case basis. That is exactly what the trial court did in its order denying the motion to reconsider. The trial court applied the factors set forth in Moran, it made the correct decision, and it should be affirmed. Therefore, I dissent. I am authorized to state that Judge Glad-win joins in this opinion.